Citation Nr: 0204094	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  96-43 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 70 percent rating for 
schizophrenia.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from September 1980 to August 
1981.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 RO rating decision 
which denied an increase in a 70 percent rating for service-
connected schizophrenia, and denied a TDIU rating.

The appeal also initially included an issue of an increase in 
a 10 percent rating for a service-connected low back 
disability.  However, during the course of the appeal, the RO 
increased the low back disability rating to 40 percent; 
statements indicate the veteran is satisfied with such 
rating; and this issue is no longer on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia is 
productive of no more than severe social and industrial 
impairment, and no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  

2.  The veteran's service-connected disabilities are 
schizophrenia (rated 70 percent) and lumbosacral strain with 
myositis (rated 40 percent).  The combined service-connected 
disability rating is 80 percent.  The veteran has completed 
four years of high school and has not held gainful work for a 
number of years.  

3.  The veteran's service-connected disabilities effectively 
preclude substantially gainful employment.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996), 38 
C.F.R. § 4.130, Diagnostic Code 9203 (2001).  

2.  The requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from September 
1980 to August 1981.  His service medical records indicate 
that he was treated for low back and psychiatric problems.  

In October 1983, service connection and a 10 percent rating 
were granted for lumbosacral strain with myositis of the 
lumboparavertebral muscles.  

In July 1986, service connection was granted for a 
schizophrenic disorder, paranoid type; a 50 percent rating 
was assigned effective in August 1981, and a 70 percent 
rating was assigned effective in March 1986.  

VA treatment records dated from 1991 to 1993 show that the 
veteran was treated for disabilities including his service-
connected low back and psychiatric disorders.  A May 1991 
hospital discharge summary indicates diagnoses including 
schizophrenia, chronic paranoid type, exacerbation; and 
heroin, cocaine and Benzodiazepine dependence, continuous.  A 
June 1991 discharge summary relates diagnoses of 
schizophrenia, chronic undifferentiated type; substance abuse 
disorder, heroin, cocaine and tobacco; and lumbosacral 
strain.  

A March 1993 treatment report notes that the veteran 
complained of low back pain for years.  He reported that his 
back pain had worsened over the past few years and that the 
pain was localized with associated leg weakness.  He stated 
that the pain was intermittent.  The examiner reported that 
there were no back asymmetries and no spine deviation.  There 
was tenderness of the paravertebral muscles of the 
lumbosacral spine.  There was decreased flexion and full 
extension although more pain was elicited with extension.  It 
was noted that there was decreased sensation to pinprick of 
the right leg below the knee.  The examiner commented that 
the veteran had chronic low back pain that neither clinically 
or by physical examination suggested a radiculopathy.  

In March 1993, the veteran submitted his current claims for 
an increased rating for his service-connected psychiatric 
disability and for a TDIU rating.  

In a TDIU application in June 1993, the veteran reported that 
he completed four years of high school.  He also indicated 
that he last worked full time in August 1981 when he was 
separated from service and that he worked in 1980 as a 
corrections officer.  

The veteran underwent a VA psychiatric examination in April 
1994.  The examiner noted that the veteran was seen with his 
claims folder and hospital records.  The veteran reported he 
was unemployed since 1981 and lived with his wife and three 
children.  He reported that he would spend the day at home 
and that he disliked going out of the house.  He denied the 
use of drugs or alcohol.  He was clean and walked with a 
Canadian crutch.  He was alert and oriented to person, place, 
month, and year.  His mood was anxious and his affect was 
blunted.  The examiner indicated that the veteran's attention 
was good and that his concentration and memory were fair.  It 
was noted that he was not hallucinating and that he was not 
suicidal or homicidal.  Insight and judgment were fair and he 
exhibited good impulse control.  The diagnoses were 
schizophrenia, chronic, undifferentiated type, and substance 
use disorder, heroin and cocaine dependence in apparent 
remission.  There was a notation that the Global Assessment 
of Functioning (GAF) score was unspecified.  

The veteran also underwent a VA spine examination in April 
1994.  He complained of low back pain with radiation to all 
of the back as well as numbness of both legs.  He also 
reported that he had occasional weakness of the right leg.  
The examiner reported that there were no postural 
abnormalities or fixed deformities of the back.  The 
musculature of the back was not atrophic.  There was 
tenderness to palpation on the lumbosacral paravertebral 
muscles.  As to range of motion of the lumbosacral spine, 
forward flexion was 65 degrees, backward extension was 15 
degrees, left and right lateral flexion was 35 degrees, and 
rotation left and right was also 35 degrees.  The examiner 
stated that there was objective evidence of pain on motion in 
all movements of the lumbosacral spine.  The examiner noted 
that there was also evidence of neurological involvement 
manifested by a positive straight leg raising on the left.  
The diagnoses were lumbosacral strain, lumbosacral myositis, 
and mild osteoarthritis of the lumbosacral spine by CT scan 
of April 1994.  

The veteran underwent a VA psychiatric examination in October 
1996.  It was noted that the veteran was unemployed since 
military service, but that his wife reported that he was 
retired for over twenty years.  He indicated that his wife 
did everything.  His wife reported that he was very difficult 
to manage.  The examiner indicated that the veteran was 
obese, disheveled, and walked with a cane.  When the veteran 
was asked about his age, he stated that he was 20 years old.  
The veteran also reported that he did no know who he was and 
then left the room and offered no further complaints or any 
information.  The examiner indicated that the veteran 
appeared to be competent to handle VA funds.  The diagnoses 
were schizophrenia, paranoid type, and substance use 
disorder, cocaine and opiate dependence, in alleged 
remission.  A GAF score of 60 was assigned.  

A November 1996 VA spine examination indicated that the 
veteran complained of severe low back pain with radiation to 
the right posterior leg associated with numbness.  He also 
reported that he had tingling of the right leg and that the 
pain would worsen with sexual relations with his wife or when 
bending forward.  He stated that the pain would be worse when 
standing for a long time.  The examiner reported that there 
were no postural abnormalities or fixed deformities of the 
back.  The musculature of the back showed evidence of severe 
lumbosacral paravertebral spasms.  As to range of motion the 
lumbar spine, forward flexion was 45 degrees, backward 
extension was 5 degrees, left lateral flexion was 10 degrees, 
right lateral flexion was 15 degrees, and left and right 
rotation was 15 degrees.  The examiner noted that there was 
exquisite pain objectively on all movements of the lumbar 
spine.  The veteran had normal muscle strength of both legs 
and knee jerks and ankle jerks were +2.  The veteran had a 
positive straight leg raising and Lasegue sign on both legs.  
The diagnosis was lumbosacral strain with myositis, and right 
L5 radiculopathy by an electromyograph.  

A January 1997 VA social and industrial survey noted that the 
veteran's only income was compensation from the VA and that 
he was competent to handle his VA funds.  The report 
indicates that he finished high school prior to his service 
in the Army and that after his discharge he started a 
vocational course in a bakery which would have allowed him to 
work in the hotel industry.  It was noted that, according to 
the veteran's wife, he dropped the course.  The veteran's 
wife also reported that he had been unemployed since his 
discharge.  The veteran apparently worked for several months 
in a local factory, but was dismissed due to lack of work.  
The report indicates that the veteran was the father of three 
grown children and that he had been married for twenty-two 
years.  He was described as a good father, husband, and 
provider, although he had been unable to work since his 
discharge from service.  It was also reported that the 
veteran would sometimes yell at his wife and that he would 
get easily ill humored.  The report indicated that the 
veteran's house was clean with a very good physical 
appearance.  A neighbor reported that the veteran was not a 
bad person and that he did not cause any damage to anybody.  
The neighbor indicated that the veteran did not talk very 
much and that he would stay alone and separated from the 
group.  The neighbor further remarked that the veteran would 
talk alone, sometimes talking to himself.  It was noted that 
the veteran's wife reported that they had almost no friends 
in the community.  

VA treatment records dated from 1999 to 2001 reflect that the 
veteran continued to receive treatment for disabilities 
including his psychiatric disorder.  A May 2000 entry notes 
that he reported that he was feeling very anxious and had 
insomnia.  He reported that he was hearing voices, that he 
was hallucinating, and that he had suicidal ideas.  He was 
agitated, talked constantly, and was oriented times three.  
There were no speech disturbances or paranoid delusions.  It 
was noted that there were auditory hallucinations and 
suicidal ideas with no specific plans.  The examiner noted 
that there was no evidence of a cognitive deficit.  Insight 
and judgment were poor.  The assessment was psychosis, acute 
exacerbation.  A June 2000 entry shows an impression of 
schizophrenia and anxiety disorder.  

A December 2000 rating decision increased the rating for the 
veteran's service-connected lumbosacral strain with myositis 
to 40 percent.  

The veteran underwent a VA psychiatric examination in January 
2001.  The examiner reported that the veteran's claims folder 
and medical records were furnished and examined carefully.  
It was noted that the veteran received treatment from a 
private psychiatrist and that he presently lived with his 
wife and one of his children.  The examiner indicated that it 
was very difficult to evaluate the veteran because he came to 
the interview showing a very strong voluntary component.  The 
examiner noted that the veteran came in a wheelchair although 
he had two Canadian crutches.  It was also reported that the 
veteran would indirectly look at the examiner and then would 
start moving around in the chair as if he had dyskinetic 
movements while making all sorts of face gestures.  The 
examiner reported that the veteran was very disheveled in his 
personal appearance with about a three days growth of beard.  
At times the veteran stated that he did not know the answer 
to questions such as where he lived or how many children he 
had.  The examiner indicated that the veteran was well 
developed and overweight, with a very strong voluntary 
component to his behavior.  It was noted that the veteran was 
evidently aware of the interview, but that he did not know 
the information which was requested.  The examiner stated 
that the veteran was questioned about alcohol intake, but 
that he never answered if he was drinking or not.  The 
examiner reported that the veteran was not delusional and 
that he was not hallucinating.  The veteran's complaints were 
noted to be very vague and superficial.  The veteran's affect 
was inappropriate and his mood was restless.  The examiner 
indicated that the veteran was oriented and that although his 
memory and intellectual functioning could not be adequately 
evaluated because of his behavior, it was the examiner's 
belief that the veteran had a very good memory and 
intellectual functioning.  The examiner stated that the 
veteran's judgment was fair and that his insight appeared to 
very poor.  Because of the veteran's strong voluntary 
component, the examiner requested a social and industrial 
survey without previous notification.  The diagnosis was 
deferred.  

A February 2001 VA social and industrial survey report noted 
that the veteran's wife handled their funds by mutual 
agreement.  It was reported that the veteran completed the 
twelfth grade before his military service and that he worked 
part-time while he was a student.  After his graduation from 
high school, the veteran worked for two years as a correction 
officer.  There was no history of industrial or educational 
activity after his discharge from service.  The report noted 
that the veteran and three of his neighbors were interviewed 
without notification.  It was reported that the veteran lived 
in a concrete home in a middle class neighborhood which was 
in good condition both inside and outside.  The report 
indicated that upon arrival the veteran was ready to go out 
of the house in his car.  He was dressed in clean sports 
cloths, was clean, and had a walking cane.  He complained of 
insomnia and nightmares and claimed that he would awake when 
his back pain intensified.  He also stated that he heard 
voices and that he would see figures although he could not 
tell where the voices came from.  The veteran reported that 
he had a death wish, but that he did not have the courage to 
kill himself.  He indicated that he was at home most of the 
time and that he did not converse with his neighbors.  It was 
noted that the three neighbors reported that they conversed 
sporadically with the veteran and that he behaved normally.  
The report indicated that the neighbors reported that the 
veteran was not involved in any home chores and that no 
abnormal behavior was corroborated.  

In a February 2001 addendum to the January 2001 VA 
psychiatric examination report, the examiner noted that the 
VA social and industrial survey report was carefully 
considered.  The examiner commented that when looking at the 
report of a prior psychiatric examination, the veteran showed 
the same kind of voluntary behavior during that examination.  
The examiner stated that such was evidently contradictory 
from the behavior described during the social and industrial 
survey.  The diagnoses were schizophrenia, undifferentiated 
type; alcohol abuse, unspecified; and substance use disorder, 
cocaine and heroin, status unknown.  It was noted that there 
were very strong anti-social characteristics.  A GAF score of 
from 60 to 65 was assigned.  

A February 2001 report from E. R. Jimenez Olivo, M.D., notes 
that the veteran had a history of a nervous condition for 
many years.  The doctor reported that the veteran had been 
seen by him on several occasions and that he was currently 
attending visits every two month.  It was noted that the 
veteran had chronic schizophrenia of the paranoid type which 
had deteriorated in the previous two years.  The doctor 
stated that it was his opinion that the veteran was totally 
and permanently incapacitated to perform any work, that he 
could not be rehabilitated, and that he was unable to 
administer his possessions.  

VA treatment records dated from December 2000 to June 2001 
show that the veteran was treated for several disabilities.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and there are no identified relevant medical records to 
obtain.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

A.  Increased Rating for Schizophrenia

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  The "old" criteria, in 
effect prior to November 7, 1996, provided that a 70 percent 
rating is warranted for paranoid schizophrenia (or other 
psychotic disorder) which is less than that required for a 
100 percent rating, such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent rating 
requires active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 70 percent rating is warranted for paranoid 
schizophrenia (or other mental disorder) where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as: impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).  

Here, either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.  

A review of the recent medical evidence indicates that at the 
time of the 2001 VA psychiatric examination, the examiner 
reported that it was very difficult to evaluate the veteran 
because he showed a very strong voluntary component.  Thus a 
social and industrial survey was ordered.  The survey 
generally noted psychiatric symptoms but with a level of 
impairment less than what the veteran self-portrayed on 
examination.  In a 2001 addendum to the VA examination, the 
examiner commented that the veteran also showed a voluntary 
component at the time of an earlier psychiatric examination 
and that such was evidently contradictory from the behavior 
described during the social and industrial survey.  The 
diagnoses were schizophrenia, undifferentiated type; alcohol 
abuse, unspecified; and substance use disorder, cocaine and 
heroin, status unknown.  The examiner assigned a GAF score of 
60 to 65.  According to DSM-IV, a GAF score of 65 reflects 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally pretty 
well, with some meaningful interpersonal relationships.  A 
GAF score of 60 is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  While a 2001 report from Dr. Jimenez Olivo 
opines the veteran is totally disabled from his mental 
disorder, such is not consistent with most of the medical 
evidence of record.

Considering the evidence as a whole, the Board finds that no 
more than severe social and industrial impairment (70 
percent) from the psychiatric disorder is shown under the old 
rating criteria.  The medical evidence does not indicate 
psychiatric symptoms of such magnitude as to produce total 
social and industrial impairment (100 percent).  The veteran 
has been married for many years, he has been shown to be 
capable to manage his funds, his neighbors report no major 
abnormal behavior, and the most recent VA psychiatric 
examination found a GAF score which indicates funtional 
impairment does not come close to total.  

As to the new criteria, the evidence fails to indicate that 
the veteran's schizophrenia results in total occupational and 
social impairment, due to typical symptoms as listed in the 
rating criteria for a 100 percent rating.  The evidence as a 
whole simply does not indicate that he has total occupational 
and social impairment from the psychiatric disorder.  

Under either the old or new rating criteria, the veteran's 
psychiatric disorder more nearly approximates the criteria 
for a 70 percent rating, than a 100 percent rating, and thus, 
the lower rating of 70 percent is warranted.  38 C.F.R. 
§ 4.7.  

The weight of the evidence establishes that the veteran's 
schizophrenia is no more than 70 percent disabling.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  TDIU Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include 
schizophrenia (rated 70 percent) and lumbosacral strain with 
myositis (rated 40 percent).  The combined service-connected 
disability rating is 80 percent.  38 C.F.R. § 4.25.  
Therefore, the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a) for consideration for a TDIU rating on a 
schedular basis, and the determinative issue is whether he is 
unemployable due to service-connected disabilities.  The 
focus is on whether the service-connected conditions would 
render it impossible for the average person to follow a 
"substantially gainful occupation."  Roberson v. Principi, 
251 F.3d 1378 (Fed.Cir. 2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).  

The veteran has only a high school education and apparently 
has not held a gainful job in a number of years.  He lives 
solely on his VA compensation.  He has severe impairment from 
both his service-connected psychiatric and low back 
disorders.  While he also may have impairment from non-
service-connected conditions, there is a reasonable doubt 
that his service-connected disabilities alone render him 
incapable of gainful employment.  The Board gives the benefit 
of the doubt to the veteran on this point.  38 U.S.C.A. 
§ 5107(b).  The Board finds that the criteria for a TDIU 
rating are met, and the requested benefit is granted.  


ORDER

An increased rating for schizophrenia is denied.  

A TDIU rating is granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

